DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 02/19/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 is being considered by the Examiner, with the exception of 8880912 listed on the IDS, as this reference number appears incorrect.  The correct reference number appears to be 8800912, which Examiner has annotated as such on the IDS.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one further support strut” in claims 50 and 52 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0004]-In the last line of this paragraph it appears that the word “a” is a typographical error, and should be the word “an” instead.
Paragraph [0024]-This paragraph, in its entirety, reads as follows: “Preferably, the at least one first support strut connected to the rear portion of the fuselage for supporting the first set of engine modules pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage.”  It appears that the sentence is simply describing where a first support strut is connected (the rear portion of the fuselage), and the reason it is connected (for supporting a set of engine modules that are pivotable about a perpendicular axis).  The context of the sentence implies that all of this is being disclosed to perhaps say something further about either the first support strut or the engine modules or both of them together.  If a comma or the 
Paragraph [00184]-Reference characters “102” and “103” have both been used to designate fuselage.
Paragraph [00186]-Reference characters “102” and “103” have both been used to designate fuselage.
Appropriate correction is required.

Claim Objections
Claim 55 is objected to because of the following informalities:  Claim 55 recites the limitation “The VTOL vehicle as claimed in claim 0” in line 1.  It appears that this limitation was inadvertently duplicated, with the exception of stating “claim 0” rather than “claim 48.”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 49-50, and 52 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the wing" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 introduces at least four (4) wings.  Consequently, which of the at least four wings is be referenced by "the wing" in line 10?
Additionally, claims 3 and 5 are rejected because they depend from an indefinite parent claim.
Claim 3 recites the limitation "the wing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The independent claim 1 from which claim 3 depends does not introduce “a wing.”  Rather independent claim 1 introduces at least four (4) wings.  Consequently, which of the at least four wings is be referenced by "the wing" in line 2?
Claim 5 recites the limitation "the wing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The independent claim 1 from which claim 5 depends does not introduce “a wing.”  Rather independent claim 1 introduces at least four (4) wings.  Consequently, which of the at least four wings is be referenced by "the wing" in line 2?
Claim 6 recites the limitation "the wing" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 introduces at least four (4) wings.  Consequently, which of the at least four wings is be referenced by "the wing" in line 11?
Additionally, claims 7-8 are rejected because they depend from an indefinite parent claim.
Claim 7 recites the limitation "the wing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The independent claim 6 from which claim 7 depends does not 
Claim 8 recites the limitation "the wing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The independent claim 6 from which claim 8 depends does not introduce “a wing.”  Rather independent claim 6 introduces at least four (4) wings.  Consequently, which of the at least four wings is be referenced by "the wing" in line 3?
Claim 49, recites the limitation "wherein the at least one first support strut connected to the rear portion of the fuselage for supporting the first set of engine modules pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage."  This limitation is vague and indefinite.  It is not clear what is being claimed.  Is the claim stating that the at least one first support strut or the first set of engine modules is pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage?  As currently written, it is not clear which, if either, is being claimed.  Or should a punctuation, i.e., a comma or a word or words, i.e., “is” or “the first set of engine modules” be inserted after the word modules?  The claim would then be grammatically correct; however, if the word “is” is inserted, there would be no support in the specification or the drawings for at least one first support strut … pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage.
Claim 50 recites the limitation "the wing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Neither the independent claim 48 nor the dependent claim 49 from which claim 50 depends introduces “a wing.”  Rather independent claim 48 introduces at least four (4) wings.  Consequently, which of the at least four wings is be referenced by "the wing" in line 2?
Claim 50 also recites the limitation "at least one further support strut" in lines 1-2.  This limitation is vague and indefinite.  What is at least one further support strut?  The specification recites this feature verbatim, without offering additional explanation of what a further support strut is.
Claim 52 recites the limitation "the wing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Neither the independent claim 48 nor the dependent claim 51 from which claim 52 depends introduces “a wing.”  Rather independent claim 48 introduces at least four (4) wings.  Consequently, which of the at least four wings is be referenced by "the wing" in line 2?
Claim 52 also recites the limitation "at least one further support strut" in lines 1-2.  This limitation is vague and indefinite.  What is at least one further support strut?  The specification recites this feature verbatim, without offering additional explanation of what a further support strut is.


The following is a quotation of 35 USC § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 USC § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 USC § 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 5 rejected under 35 USC § 112(d) or pre-AIA  35 USC § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Claim 3 recites the limitation “wherein each of the wings have cut outs along the trailing edge of the wing, each cut-out for receiving an engine module pivotable along a tilting axis substantially perpendicular to the longitudinal axis of the fuselage,” which is identical to the last wherein clause limitation of claim 1.
Claim 5 recites the limitation “wherein each of the wings of the first lifting surface have cut-outs along the trailing edge of the wing,” which does not further limit the claim from which it depends, because the claim from which it depends requires all the wings to have cut-outs and claim 5 only requires the wings of the first lifting surface.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 48-51, 53, and 55(a)(1) as being anticipated by Kawai, U.S. Patent Application Publication 2003/0080242 A1 (hereinafter called Kawai).
Regarding claim 1, as best understood, Kawai teaches a vertical take-off and landing, VTOL, vehicle (See e.g., TITLE) comprising:
a fuselage having longitudinally a front section, a central section and a rear section (See e.g., FIG. 1 element 1);
a first lifting surface comprising two wings respectively secured to opposite sides of the rear section of the fuselage (See e.g., FIG. 1 element 22);
a second lifting surface comprising two wings respectively secured to opposite sides of the front section of the fuselage (See e.g., FIG. 1 element 21);
wherein each wing comprises at least one engine module (See e.g., FIG. 1 elements 41 & 43), each of the engine modules being pivotally coupled to the wing (See e.g., FIGS. 5 & 6 element 41, where it is illustrated that element 41 pivots from FIG. 5 to FIG. 6) and each engine module being independently controlled (See e.g., ¶ [0025]) for transitioning between a vertical mode of flight and a horizontal mode of flight,
wherein each of the wings have cut-outs along the trailing edge of the wing (See e.g., FIG. 1, the “modified U-shaped” areas in which elements 41, 42, 43, 44 are mounted), each cut-out for receiving an engine module pivotable along a tilting axis substantially perpendicular to the longitudinal axis of the fuselage (See e.g., the transition of elements 41, 42, 43, 44 from FIG. 5 to FIG. 6).
Regarding claim 3, as best understood, Kawai teaches wherein each of the wings have cut outs along the trailing edge of the wing (See e.g., FIG. 1, the “modified U-shaped” areas in which elements 41, 42, 43, 44 are mounted), each cut-out for receiving an engine module pivotable along a tilting axis substantially perpendicular to the longitudinal axis of the fuselage (See e.g., the transition of elements 41, 42, 43, 44 from FIG. 5 to FIG. 6)
Regarding claim 5, as best understood, Kawai teaches wherein each of the wings of the first lifting surface have cut-outs along the trailing edge of the wing (See e.g., FIG. 1, the “modified U-shaped” areas in which elements 41, 42, are mounted), each cut- out for receiving an engine module pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage (See e.g., the transition of elements 41, 42, from FIG. 5 to FIG. 6).
Regarding claim 6, Kawai teaches a vertical take-off and landing, VTOL, vehicle (See e.g., TITLE) comprising:
a fuselage having longitudinally a front section, a central section and a rear section (See e.g., FIG. 1 element 1);
a first lifting surface comprising two wings respectively secured to opposite sides of the rear section of the fuselage (See e.g., FIG. 1 element 22);
a second lifting surface comprising two wings respectively secured to opposite sides of the front section of the fuselage (See e.g., FIG. 1 element 21);
wherein each wing comprises at least one engine module (See e.g., FIG. 1 element 41), each of the engine modules being pivotally coupled to the wing (See e.g., FIGS. 5 & 6 element 41, where it is illustrated that element 41 pivots from FIG. 5 to FIG. 6) and each engine module being independently controlled (See e.g., ¶ [0025]) for transitioning between a vertical mode of flight and a horizontal mode of flight, and
wherein each of the wings of the first lifting surface have at least one support strut along the trailing edge of the wing (See e.g., 1st annotated FIG. 1 herein below), each support strut for supporting and receiving one or more engine modules pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage (See e.g., the transition of elements 41, 42, from FIG. 5 to FIG. 6).


    PNG
    media_image1.png
    523
    579
    media_image1.png
    Greyscale

Regarding claim 48, Kawai teaches a vertical take-off and landing, VTOL, vehicle (See e.g., TITLE) comprising:
a fuselage having longitudinally a front section, a central section and a rear section (See e.g., 2nd annotated FIG. 1 herein below);
a first lifting surface comprising two wings respectively secured to opposite sides of the rear section of the fuselage (See e.g., FIG. 1 element 22);
a second lifting surface comprising two wings respectively secured to opposite sides of the front section of the fuselage (See e.g., FIG. 1 element 21); and
at least one first support strut coupled to a rear portion of the rear section (See e.g., 2nd annotated FIG. 1 herein below) for supporting a first set of engine modules (See e.g., FIG. 1 element 44);
at least one second support strut coupled to a front portion of the front section (See e.g., 2nd annotated FIG. 1 herein below) for supporting second set of engine modules (See e.g., FIG. 1 element 42),
(See e.g., FIGS. 5 & 6 elements 44 & 42, where it is illustrated that elements 43 & 41 pivots from FIG. 5 to FIG. 6) and each engine module being independently controlled (See e.g., ¶ [0025]) for transitioning between a vertical mode of flight and a horizontal mode of flight , and
wherein the first lifting surface is positioned in a staggered spaced apart configuration with respect to the second lifting surface (See e.g. FIGS. 2 & 5).
Regarding claim 49, as best understood, Kawai teaches wherein the at least one first support strut connected to the rear portion of the fuselage for supporting the first set of engine modules pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage (See e.g., 2nd annotated FIG. 1 herein below, where the imaginary horizontal axis going through 1 1st support strut teaches a tilting axis substantially perpendicular to the longitudinal axis of the fuselage).
Regarding claim 50, as best understood, Kawai teaches further comprising at least one further support strut connected along the trailing edge of the wing (See e.g., 2nd Annotated FIG. 1 herein below), the at least one further support strut for supporting the one or more engine modules of the first set of engine modules (See e.g., FIG. 1 element 44), the one or more engine modules pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage (See e.g., 2nd annotated FIG. 1 herein below, where the imaginary horizontal axis going through the support struts of wing 22 teaches a tilting axis substantially perpendicular to the longitudinal axis of the fuselage).
Regarding claim 51, Kawai teaches wherein the at least one second support strut connected to the front portion of the fuselage for supporting one or more engine modules of the (See e.g., 2nd annotated FIG. 1 herein below, where the imaginary horizontal axis going through 1 2nd support strut teaches a tilting axis substantially perpendicular to the longitudinal axis of the fuselage).
Regarding claim 53, Kawai teaches wherein the first set of engine modules comprises one or more engine modules (See e.g., FIG. 1 elements 44) associated with a first wing of the first lifting surface (See e.g., FIG. 1 element 22 coupled with 44) and one or more engine modules associated (See e.g., FIG. 1 elements 43) with a second wing of the first lifting surface (See e.g., FIG. 1 element 22 coupled with 43); and wherein the second set of engine modules comprises one or more engine modules (See e.g., FIG. 1 elements 42) associated with a first wing of the second lifting surface (See e.g., FIG. 1 element 21 coupled with 42) and one or more engine modules (See e.g., FIG. 1 elements 41) associated with a second wing of the second lifting surface (See e.g., FIG. 1 element 21 coupled with 41).


    PNG
    media_image2.png
    522
    622
    media_image2.png
    Greyscale

Regarding claim 55, Kawai teaches wherein the staggered spaced apart configuration comprises the first lifting surface being secured to an upper portion of the fuselage and the second lifting surface being secured to a lower portion of the fuselage (See e.g., FIGS. 2 & 5).


Claim(s) 48-49, 51, and 53-55 is/are rejected under 35 USC § 102(a)(1) as being anticipated by BOTTONI et al., WIPO WO 2015019255 A1 (hereinafter called BOTTONI).
Regarding claim 48, BOTTONI teaches a vertical take-off and landing, VTOL, vehicle (See e.g., FIG. 1; page 2 lines 10-18) comprising:
a fuselage (See e.g., FIGS. 2-4 element 20) having longitudinally a front section, a central section and a rear section;
a first lifting surface comprising two wings respectively secured to opposite sides of the rear section of the fuselage (See e.g., FIG. 1 element 32; page 5 lines 3-8);
a second lifting surface comprising two wings respectively secured to opposite sides of the front section of the fuselage (See e.g., FIG. 1 element 31; page 5 lines 3-8); and
at least one first support strut (See e.g., FIG. 1 elements 50 & 51) coupled to a rear portion (See e.g., FIG. 1, the portion of the rear, upper-right side of element 32 that includes elements 50 & 51) of the rear section for supporting a first set of engine modules (See e.g., FIG. 1 element 40; page 9 lines 11-15. Examiner notes that element 40 is only labeled on the left side of the wings, applies to the same structure on the right side of the wings);
at least one second support strut (See e.g., FIG. 1 elements 50 & 51) coupled to a front portion (See e.g., FIG. 1, the portion of the front, lower-right side of element 31 that includes elements 50 & 51) of the front section for supporting second set of engine modules (See e.g., FIG. 1 element 40; page 9 lines 11-15 Examiner notes that element 40 is only labeled on the left side of the wings, applies to the same structure on the right side of the wings),
wherein each of the engine modules of the sets of engine modules being pivotally coupled to corresponding support struts (See e.g., FIGS. 1-4 element 40; page 2 lines 10-18; page 9 lines 11-15) and each engine module being independently controlled for transitioning between a vertical mode of flight and a horizontal mode of flight (See e.g., page 9 lines 11-15), and
wherein the first lifting surface is positioned in a staggered spaced apart configuration with respect to the second lifting surface (See e.g., FIGS. 1-4).
Regarding claim 49, as best understood, BOTTONI teaches wherein the at least one first support strut connected to the rear portion of the fuselage for supporting the first set of engine modules pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage (See e.g., FIGS. 2-4; page 2 lines 19-26; page 8 lines 12-19; page 9 lines 2-8).
Regarding claim 51, as best understood, BOTTONI teaches wherein the at least one second support strut connected to the front portion of the fuselage for supporting one or more engine modules of the second set of engine modules, the one or more engine modules pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage (See e.g., FIGS. 2-4; page 2 lines 19-26; page 8 lines 12-19; page 9 lines 2-8).
Regarding claim 53, BOTTONI teaches wherein the first set of engine modules comprises one or more engine modules associated with a first wing of the first lifting surface (See e.g., FIG. 1 elements 32 & 40 located on the upper-right side) and one or more engine modules associated with a second wing of the first lifting surface (See e.g., FIG. 1 elements 32 & 40 located on the upper-left side); and wherein the second set of engine modules comprises one or more engine modules associated with a first wing of the second lifting surface (See e.g., FIG. 1 elements 31 & 40 located on the lower-right side) and one or more engine modules associated with a second wing of the second lifting surface (See e.g., FIG. 1 elements 31 & 40 located on the lower-left side).
Regarding claim 54, BOTTONI teaches wherein each of the wings have an end-tip distal from the end secured to the fuselage (See e.g., FIG. 1 elements 31 & 32), the VTOL vehicle further comprising:
a first stabiliser (See e.g., FIG. element 33) connecting the end-tip of a first wing of the first lifting surface secured to a first side of the fuselage (See e.g., FIG. 1 element 32 located on the upper-right side) with the end-tip of a first wing of the second lifting surface secured to the first side of the fuselage (See e.g., FIG. 1 element 31 located on the lower-right side); and a second stabiliser (See e.g., FIG. element 33) connecting the end-tip of a second wing of the first lifting surface secured to a second side of the fuselage opposite the first side (See e.g., FIG. 1 element 32 located on the upper-left side) with the end-tip of a second wing of the second lifting surface secured to the second side of the fuselage (See e.g., FIG. 1 element 31 located on the lower-left side).
Regarding claim 55, BOTTONI teaches wherein the staggered spaced apart configuration comprises the first lifting surface being secured to an upper portion of the fuselage and the second lifting surface being secured to a lower portion of the fuselage (See e.g., FIGS. 1-4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 7-8 and 52 is/are rejected under 35 USC § 103 as being unpatentable over Kawai, and further in view of MORTON, U.S. Patent 1,987,788 A (hereinafter called MORTON, and it is noted that this reference is listed on the IDS filed 02/19/2020).
Regarding claim 7, as best understood, Kawai teaches wherein each of the wings of the second lifting surface have cut-outs along the … trailing edge of the wing (See e.g., FIG. 1, the “modified U-shaped” areas in which elements 41, 42, are mounted), each cut-out for receiving an engine module pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage (See e.g., the transition of elements 43, 44, from FIG. 5 to FIG. 6).
But Kawai does not each of the wings of the second lifting surface have cut-outs along the leading edge of the wing, each cut-out for receiving an engine module pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage.
(See e.g., FIG. 1 unlabeled indents in which element H is located), each cut-out for receiving an engine module pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage (See e.g., FIG. 1 element H; front page, right-hand column lines 7-11).
Thus, it would have been obvious to the skilled artisan, having the art of Kawai and MORTON before him, before the effective filing date of the claimed invention, to modify the vertical take-off and landing (VTOL) vehicle of Kawai to include each of the wings of the second lifting surface have cut-outs along the leading edge of the wing, each cut-out for receiving an engine module pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage, as taught in the analogous art of MORTON. One would have been motivated to make such a combination to achieve the predictable result of aiding materially in flattening out the gliding angle and checking the forwardly gliding motion of the aircraft while landing so that lading speed are reduced to the minimum and long “runs” are obviated, thereby enhancing the safety and ease of landing of the aircraft, as suggested in MORTON (See e.g., MORTON front page, right-hand column lines 19-27).
Regarding claim 8, as best understood, Kawai teaches each of the wings of the second lifting surface have at least one support strut along the … trailing edge of the wing (See e.g., annotated FIG. 1 herein below), each support strut for supporting and receiving an engine module pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage (See e.g., the transition of elements 43, 44, from FIG. 5 to FIG. 6).
But Kawai does not teach each of the wings of the second lifting surface have at least one support strut along the leading edge of the wing, each support strut for supporting and receiving 
However, MORTON teaches each of the wings of the second lifting surface have at least one support strut along the leading edge of the wing (See e.g., FIG. 1 element 11), each support strut for supporting and receiving an engine module (See e.g., FIG. 1 element H) pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage (See e.g., FIG. 1 element H; front page, right-hand column lines 7-11).
Thus, it would have been obvious to the skilled artisan, having the art of Kawai and MORTON before him, before the effective filing date of the claimed invention, to modify the vertical take-off and landing (VTOL) vehicle of Kawai to include each of the wings of the second lifting surface have at least one support strut along the leading edge of the wing, each support strut for supporting and receiving an engine module pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage, as taught in the analogous art of MORTON. One would have been motivated to make such a combination to achieve the predictable result of aiding materially in flattening out the gliding angle and checking the forwardly gliding motion of the aircraft while landing so that lading speed are reduced to the minimum and long “runs” are obviated, thereby enhancing the safety and ease of landing of the aircraft, as suggested in MORTON (See e.g., MORTON front page, right-hand column lines 19-27).
Regarding claim 52, as best understood, Kawai teaches further comprising at least one further support strut connected along the … trailing edge of the wing (See e.g., 2nd Annotated FIG. 1 herein above, element “1 further support strut” shown at trailing edge of wing 21), the at least one further support strut for supporting the one or more engine modules of the second (See e.g., FIG. 1 element 42), the one or more engine modules pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage (See e.g., 2nd annotated FIG. 1 herein below, where the imaginary horizontal axis going through the support struts for wing 21 teaches a tilting axis substantially perpendicular to the longitudinal axis of the fuselage).
But Kawai does not teach at least one further support strut connected along the leading edge of the wing, the at least one further support strut for supporting the one or more engine modules of the second set of engine modules, the one or more engine modules pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage.
However, MORTON teaches at least one further support strut connected along the leading edge of the wing (See e.g., FIG. 1 element 11), the at least one further support strut for supporting the one or more engine modules of the second set of engine modules (See e.g., FIG. 1 element H), the one or more engine modules pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage (See e.g., FIG. 1 element H; front page, right-hand column lines 7-11).
Thus, it would have been obvious to the skilled artisan, having the art of Kawai and MORTON before him, before the effective filing date of the claimed invention, to modify the vertical take-off and landing (VTOL) vehicle of Kawai to include at least one further support strut connected along the leading edge of the wing, the at least one further support strut for supporting the one or more engine modules of the second set of engine modules, the one or more engine modules pivotable about a tilting axis substantially perpendicular to the longitudinal axis of the fuselage, as taught in the analogous art of MORTON. One would have been motivated to make such a combination to achieve the predictable result of aiding materially in flattening out (See e.g., MORTON front page, right-hand column lines 19-27).

Conclusion
It is noted that any citation to specific paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275,277 (C.C.P.A. 1968))
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TERRI L FILOSI/
Examiner
Art Unit 3644
23 December 2021



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644